DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 7/5/22. Claims 1 - 4    have been amended. Claims 5 - 9 have been cancelled. Claims 1 - 4 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 7/5/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 

Information Disclosure Statement
It is noted that Applicant has not provided a single reference believed to be the closest to the instant invention or at least pertinent to the invention:
“In nonprovisional applications, applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56. The provisions of 37 CFR 1.97 and 37 CFR 1.98 provide a mechanism by which patent applicants may comply with the duty of disclosure provided in 37 CFR 1.56. Applicants and other individuals substantively involved with the preparation and/or prosecution of the patent application also may want the Office to consider information for a variety of other reasons; e.g., to make sure that the examiner has an opportunity to consider the same information that was considered by these individuals, or by another patent office in a counterpart or related patent application filed in another country.” See MPEP 609 [R-07.2015].
In response to this Office Action, Applicant is, therefore, again asked to provide references that are believed to be the closest to the instant invention or at least pertinent to the invention.

Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it contains 258 words and recites unnecessary words that have been since taken out of the specification and claims , such as “any type of fill”, “any type of beads”, “any material”, etc.  
Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
Applicant submitted an amended Specification, but Applicant must also file a clean copy of the amended specification.
The Specification is also missing a brief description of new figures 4 and 5.  Note that this will change the paragraph numbering for the remainder of the Specification. Applicant should file a new amended Specification and a clean copy of the newly amended Specification.
Appropriate correction is required.

Claim Objections
Claims 5 - 9 objected to because of the following informalities:  
Original claims 5 – 9, which have been withdrawn, are no longer shown in the claims. They should be recited with an identifier of “cancelled”, if Applicant meant to cancel them.
Appropriate correction is required.
 Please also note that if Applicant  intends to add claims in response to this office action, the new claims should start with claim number 10.

Claim Rejections - 35 USC § 112
Claims 1 – 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In several places, claim 1 recites a range and then recites a preferred number.  The claim(s) are considered indefinite because it is unclear whether the limitations following the phrase “preferred” are part of the claimed invention.  See MPEP § 2173.05(d). The word “preferred” is also confusing and renders the claim(s) indefinite because it is unclear if it is an optional limitation. For instance, the claim recites a range of 25 gsm to 100 gsm but also recites “further having a preferred weight of 50 gsm”. If desired, Applicant can keep the ranges in claim 1 and add new claims (starting with claim 10) to recite the preferred numbers (but without using the word “preferred”).
Claims 2 – 4 are also rejected since they depend from rejected claim 1.

Allowable Subject Matter
Claims 1 – 4 are otherwise allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest reference of RUSSIN et al (US 2020/0179641).
RUSSIN discloses a weighted blanket having a plurality of layers that provide flexibility and softness, wherein the inner layer is a continuous sheet material made polymer and filler, such as glass beads, that have been dissolved or melted together to form said layer; and wherein the blanket has ventilation apertures to provide ventilation through the blanket.
RUSSIN fails to teach a weighted blanket having a plurality of protective, comfort layers and having glass beads or ceramic beads that are housed in protective pockets in the core layer of the nine layered weighted blanket, wherein each layer is made of different materials, wherein the beads are spaced apart in multiple sewn pockets, each pocket having a plurality of beads; and fails to teach cross stich lines that create  additional 8 empty pockets that surround the pockets comprising the beads to help limit bead movement within the pockets.
The closest prior art of record fails to teach or render obvious the claimed weighted blanket having protective layers surrounding an internal layer of pockets comprising glass beads or ceramic beads, as claimed in the specific layers (a) – (k).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765